                                                                          ___        FILED,             ENTERED
         Case 8:18-cr-00352-GJH Document 22-1 Filed 01/31/19___PageLOGGED,
                                                                    1 of 3                              RECEIVED


                                                                                      JAN 3 1 2019
                                                                                       AT GREENBELT
                                       ATTACHMENT         A                      CLERK, U.S. DISTRICT C0UC1T
                                                                                   DISTRICT OF MAFW •..;.N",
                                                                            BY                           CEPUTV
                                  STIPULATION       OF FACTS

         The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the followingfacts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

                                          First Robbery

        On July 30, 2017, at approximately 11 a.m., Business 1 located in Greenbelt, Maryland,
was robbed by the Defendant, LEROY PERCELL BURRELL ("BURRELL").                     Among other
things, Business 1 Rold tobacco products and other mat~rials that moved in interstate commerce
before being offered for sale by Business 1 in Greenbelt, Maryland. At the time of the robbery, a
single employee, Victim 1, was working in the store. Video surveillance of the store captured the
robbery.

        BURRELL wore a red hooded jacket with the hood pulled up, black pants, and distinctive
red and black high-top sneakers. BURRELL entered through the front door of the store, locked
the door behind him, and then proceeded directly to confront Victim 1, who was behind the
counter. Victim 1 raised his hands and then opened the cash register, at this time not removing
anything, before proceeding to the back ofthe store, followed closely by BURRELL. BURRELL
displayed a handgun to Victim 1 and threatened to shoot Victim 1 if Victim 1 did not give
BURRELL all the money. In the rear room, where there was no video, BURRELL made Victim
 1 remove money from the safe and give it to BURRELL. Returning to the main store, Victim 1
then emptied the cash register and gave the money to BURRELL, who then left Business 1
through the rear door.

       The robbery resulted in the theft of$700, from the store
                                                              . ($300 from the front register, $400
from the safe in the rear of store) and $80 from Victim 1.

                                         Second Robbery

        On August 10, 2017, at approximately 7:45 p.m., Business 2 located in Maryland City,
Anne Arundel County, was robbed by two men, one' of whom was BURRELL.              Among other
things, Business 2 sold tobacco products and other materials that moved in interstate commerce
before being offered for sale by Business 2 in Maryland City, Maryland. Two employees, Victim
2 and Victim 3, were working at Business 2 at the time of the robbery. Video surveillance of the
store captured the robbery from a variety of perspectives.

       BURRELL wore a black hooded jacket, dark pants, and distinctive red and black high-top
shoes. Upon entering Business 2, BURRELL immediately brandished a gun and pointed it at the
head of Victim 2. Victim 2 then handed BURRELL cash from the register. BURRELL held
Victim 2 at gunpoint throughout the time Victim 2 was at the register. BURRELL then forcefully
pushed Victim 2 toward the back of the store, still at gunpoint.
         Case 8:18-cr-00352-GJH Document 22-1 Filed 01/31/19 Page 2 of 3



        BURRELL's accomplice followed BURRELL into the store, pulled down a ski mask the
accomplice was wearing, and then locked the front door. The accomplice then headed to the back
of the store, where the accomplice confronted Victim 3, wh() was in an office at the back of the
store. BURRELL and his accomplice then fled the store on foot through the same door they had
entered. The robbery took approximately one minute. BURRELL and his accomplice stole an
undetermined amount of money during the robbery.

                                         Third Robbery

       On November 3,2017, at approximately 6:50 p.m., BURRELL again robbed Business I
in Greenbelt, Maryland. At the time of the robbery, two employees of Business 1 were working,
Victim 4 and Victim 5. Video surveillance of the store captured the robbery.

        BURRELL, wore a black hooded jacket with the hood pulled up around his head. Upon
entering the store,'BURRELL       locked the front door and removed a pistol from his pocket.
BURRELL then pulled back the slide of the pistol, ejecti~g a single round of Blazer S& W 040
caliber ammunition from the firearm. BURRELL then brandished the pistol, waving it and
pointing it at Victim 4 and Victim 5. While Victim 4 was held at gunpoint, Victim 5 emptied the
cash register and handed cash to BURRELL, who took the money and put it in his pocket.
BURRELL knowingly used, carried, ana hranqished the 040 caliber semiautomatic firearm that
he used to intimidate and threaten Victim 4 and Victim 5.

        While Victim 5 took the money from the register, BURRELL handed Victim 4 handcuffs
that were wrapped in a bright blue hand washcloth. Victim 4 took out the handcuffs and dropped
the towel, and then placed the handcuffs on himself. Both the towel and handcuffs were left at the
scene and recovered as evidence. BURRELL then motioned the two victims to the back room of
the store. BURRELL and the two victims entered the back room. BURRELL ordered Victim 5
to open the safe in the backroom, and threatened Victim 5's life unless Victim 5 did so, but Victim
5 did not know the combination. BURRELL left through the rear door of the store on foot.
BURRELL stole approximately $1,900 from the register.

                                         Search Warrant

        On November 9, 2017, a search warrant was executed at BURRELL's residence in
Washington, D.C. BURRELL was encountered in the foyer ofthe apartment building and arrested
pursuant to a Maryland state arrest warrant. Law enforcement officers recovered a firearm and
ammunition from BURRELL's person: a Sig Sauer, 040 caliber, semiautomatic pistol, loaded with
12 rounds of Blazer 040 S&W ammunition and with serial number PCM 115263. The following
items were recovered from BURRELL's apartment: a black jacket matching the jacket seen in the
video of the August and November robberies; two blue washcloths matching the distinctive color
and brand of the towel/washcloth recovered from the scene at the November robbery; two pairs of
handcuffs; a pair of distinctive red and black high-top shoes matching those seen on the video of
the July and August robberies; a red jacket matching the one seen in video footage of the July
robbery; and various ammunition rounds.


Rev. August 2018
                                                 2
         Case 8:18-cr-00352-GJH Document 22-1 Filed 01/31/19 Page 3 of 3


        Prior to July 2017, BURRELL had been convicted of a crime punishable by more than
one year of imprisonment, and his civil rights had not (and still have not) been restored. The Sig
Sauer 040 caliber handgun and the Blazer S&W 040 caliber ammunition recovered from
BURRELL's person were manufactured outside of the District of Columbia and the State of
Maryland. BURRELL knowingly possessed the firearm and ammunition recovered £i'om his
person.


        SO STIPULATED:


                                             .10 e   R. Baldwin
                                                     1

                                             Assistant United States Attorney



                                                    ercell Burrell
                                      ~
                                             Defendant


                                             1~£<        ~lAA-
                                             Lisa Lunt, Esq.
                                             Counsel for Defendant




Rev. August 2018
                                                3
